Exhibit CONSULTING SERVICES AGREEMENT This Consulting Services Agreement (the “Agreement”) is entered this 1st day of February, 2008 by and between Yellow Rose Ltd. of PO Box 150, Neptune Plaza Suite 204, Grace Bay, Provenciales Turks & Caicos Islands, a Turks & Caicos Islands, BWI corporation (“Consultants”), and Valcent Products Inc. of Suite 1010 - 789 West Pender Street, Vancouver, British Columbia, Canada V6C 1H2 (“Client”), an Alberta, Canada corporation, with reference to the following: A. The Client desires to be assured of the association and services of the Consultants to advise the Client in business and/or financial matters and is therefore willing to engage the Consultants upon the terms and conditions set forth herein.Consultants desires to be assured, and Client desires to assure Consultants, that, if Consultants associates with Client and allocates its resources necessary to provide Client with its services as Client requires and expects, Consultants will be paid the consideration described herein and said consideration will be nonrefundable, regardless of the circumstances. B. The Consultants agree to be engaged and retained by the Client and upon the terms and conditions set forth herein. NOW, THEREFORE, in consideration of the foregoing, of the mutual promises hereinafter set forth and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1. Engagement.Client hereby engages Consultants on a non-exclusive basis, and Consultants hereby accepts the engagement to become a financial consultant to the Client and to render such advice, consultation, information, and services to the Directors and/or Officers of the Client regarding general financial and business matters including, but not limited to: A. European continental corporate planning, strategy and negotiations with potential strategic business partners (UK excluded); B. European continental business growth and development consulting (UK excluded); C. Periodic reporting as to developments concerning the general financial markets in Europe and public securities markets in Europe and industry which may be relevant or of interest or concern to the Client or the Client’s business; D. General business consulting services in Europe and/or other general business consulting needs as expressed by Client in the European domain. It is expressly understood and agreed by Client that, in reliance upon Client’s representations, warranties and covenants contained herein, immediately upon execution and delivery of this Agreement by Client, Consultants is setting aside and allocating for the benefit of Client valuable resources (including, without limitation, capital and reservation of work schedules of employees) required to fulfill Consultants’ obligations described in paragraph 1 hereof.In doing so, Consultants agrees to forebear from undertaking other opportunities and commitments (that would result in enrichment to Consultants) in order to be available to provide Client the services contemplated by this Agreement. 2.
